o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-138747-10 uil the honorable johnny isakson united_states senator one overton park suite cumberland boulevard atlanta georgia attention ---------------------- dear senator isakson i am responding to your letter of date on behalf of your constituents --------------------------and ---------------------------- they wrote about the deductibility of fraudulent investment scheme losses the -------------- suggested a change in the law to allow victims of fraudulent investment schemes to deduct theft losses for assets held in retirement accounts and charitable_remainder trusts revrul_2009_9 explains the income_tax law that applies to investors who lost money in a fraudulent investment arrangement and are entitled to a theft_loss deduction revproc_2009_20 provides an optional safe_harbor treatment for qualified investors who lost money in certain fraudulent investment arrangements qualified investors under the revenue_procedure include only investors that transferred cash or property to the perpetrators of the fraudulent scheme these direct investors include individuals partnerships limited_liability corporations and other persons as defined in sec_7701 of the internal_revenue_code the code the primary reason for the restriction to direct investors under revproc_2009_20 is because they are the party from which the perpetrator of the fraudulent arrangement stole money or property and thus the proper party to compute and claim a theft-loss deduction under sec_165 of the code however the restriction does not prevent indirect investors from indirectly benefitting from the safe_harbor treatment for example by deducting their share of a theft_loss sustained by a passthrough_entity that uses the safe_harbor a charitable_remainder conex-138747-10 trust crt is exempt from federal_income_tax although it may be subject_to excise_taxes a crt differs from an ira and a sec_401 retirement_plan in that a crt is an entity separate from its grantor for income_tax purposes with its own separate_return filing_requirements because under current law only a direct investor can claim theft losses arising from a ponzi scheme only a trustee on behalf of a crt can claim losses arising from the ponzi scheme however the crt must be a qualified investor under revproc_2009_20 which would affect the amount and character of the distributions made to its beneficiaries for investments held in tax-deferred vehicles such as iras the code limits a loss or other deduction to the taxpayer’s cost of other basis to prevent multiple deductions or exclusions for the same amount if taxpayers have basis in a tax-favored retirement_plan or ira for example because they made after-tax contributions to an ira they can take a miscellaneous itemized_deduction to the extent they have unrecovered_basis after the distribution of their entire_interest in the plan or ira if taxpayers have no basis in the retirement_plan or ira for example because they claimed a deduction for ira contributions or because we have not taxed the growth in value in the ira they cannot take a deduction for the economic loss in the plan or ira in this situation we will not tax now or in the future economic_income that we never taxed or that we taxed but an ira deduction offset allowing taxpayers with no basis in a retirement_plan or ira to take a loss deduction for amounts that they deducted or excluded from gross_income would provide those taxpayers two deductions or both a deduction and an exclusion for the same dollars two deductions also would put those taxpayers in a more favorable tax position than other taxpayers who contributed to a retirement_plan or ira on an after-tax basis and sustained a ponzi scheme economic loss of the same or a similar amount and thus received only one tax deduction to change the law to allow the deduction of theft losses for assets held in retirement accounts and charitable_remainder trusts would require legislative action by the congress we do not comment on the federal tax consequences of any proposed_legislation i hope this information is helpful if you have any questions please contact me or -- ----------------------------at --------------------- sincerely christopher f kane chief branch office of associate chief_counsel income_tax accounting
